NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               MILO D. BURROUGHS,
                     Petitioner,

                           v.
           DEPARTMENT OF THE ARMY,
                  Respondent.
              __________________________

                      2011-3118
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT3330100523-I-1.
               __________________________

               Decided: October 11, 2011
              __________________________

   MILO D. BURROUGHS, of Yelm, Washington, pro se.

    VINCENT D. PHILLIPS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and STEVEN J.
GILLINGHAM, Assistant Director.
               __________________________
BURROUGHS   v. ARMY                                     2


 Before RADER, Chief Judge, PROST, and MOORE, Circuit
                       Judges.
PER CURIAM.

    Petitioner Milo D. Burroughs appeals from the final
order of the Merit Systems Protection Board (Board)
dismissing some of his claims for lack of jurisdiction and
denying others. Burroughs v. Dep’t of the Army, No.
AT3330100523-I-1, slip. op. at 1 (M.S.P.B. Feb. 28, 2011).
For the reasons set forth below, we affirm.

                      BACKGROUND

    Mr. Burroughs, a preference-eligible veteran, applied
in 2009 for a position as an aerospace engineer with the
Department of the Army (Army). The position was adver-
tised under internal merit promotion procedures and
indicated that it was open only to current Army employ-
ees with competitive status. The position also required
applicants to have either a bachelor’s degree in profes-
sional engineering or equivalent education and experience
that furnished knowledge and understanding of the
physical and mathematical science techniques and appli-
cations to professional engineering. The Army placed Mr.
Burroughs’s application on the referral list forwarded to
the selecting official. The Army, however, selected an-
other individual for the position.

    Mr. Burroughs filed a complaint with the Department
of Labor asserting that the position’s minimum education
requirement violated his veterans’ preference rights and
was a prohibited personnel practice in violation of 5
C.F.R. §§ 300.101 & 300.103. The Department of Labor
explained that it did not have authority to take action on
Mr. Burroughs’s prohibited personnel practice claims, and
3                                       BURROUGHS   v. ARMY


suggested that Mr. Burroughs file a complaint with the
Office of the Special Counsel.

    Mr. Burroughs then filed a complaint with the Board
asserting that the Army violated his veterans’ preference
rights by (1) improperly passing him over, (2) failing to
apply his preference points, and (3) denying him a right to
compete. Mr. Burroughs also asserted that the minimum
education requirement violated his veterans’ preference
rights and was a prohibited personnel practice. Mr.
Burroughs sought corrective action under the Veterans
Employment Opportunities Act of 1998 (VEOA). The
administrative judge (AJ) denied Mr. Burroughs’s VEOA
claims, but did not explicitly address his minimum educa-
tion requirement claim. The AJ informed Mr. Burroughs
that he needed to file a separate appeal if he wished to
raise the prohibited personnel practice claim.

    Mr. Burroughs petitioned the Board for review of the
AJ’s initial decision. The Board granted review and
dismissed for lack of jurisdiction Mr. Burroughs’s claims
that the Army (1) improperly passed him over, (2) failed
to apply his preference points, and (3) denied his right to
compete. The Board vacated the AJ’s findings on the
merits with regard to these VEOA claims holding that
Mr. Burroughs failed to exhaust his administrative reme-
dies by not raising these claims before the Department of
Labor. The Board denied Mr. Burroughs’s claim that his
VEOA preference rights were violated by the minimum
education requirement.       The Board forwarded Mr.
Burroughs’s claim that the minimum education require-
ment was a prohibited personnel practice to the Atlanta
Regional Office for docketing as a separate appeal.
BURROUGHS   v. ARMY                                      4


                      STANDARD OF REVIEW

     We have jurisdiction under 28 U.S.C. § 1295(a)(9).
We must affirm the Board's decision unless it is
“(1) arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review questions of law de
novo, including whether the Board has jurisdiction to
adjudicate an appeal. Stoyanov v. Dep’t of the Navy, 474
F.3d 1377, 1379 (Fed. Cir. 2007).

                         DISCUSSION

     The VEOA requires an individual to exhaust his ad-
ministrative remedies before bringing an appeal to the
Board. 5 U.S.C. § 3330a(d). Mr. Burroughs asserts that
he met this requirement by filing his complaint with the
Department of Labor. In his letter to the Department of
Labor, Mr. Burroughs only asserted his claims concerning
the minimum education requirement. Mr. Burroughs did
not assert his claims that the Army (1) improperly passed
him over, (2) failed to apply his preference points, or
(3) denied his right to compete. The Board did not have
jurisdiction over these claims because Mr. Burroughs
failed to exhaust his administrative remedies by not
notifying the Department of Labor of these claims. 5
U.S.C. § 3330a(d). Therefore, we affirm the Board’s
dismissal for lack of jurisdiction.

    Mr. Burroughs also argues that the Veterans’ Prefer-
ences Act of 1944 (VPA) provides a basis for jurisdiction
over these claims. As we previously explained, “the
[Board’s] authority to entertain nonselection claims stems
from the VEOA. The VPA does not provide an independ-
5                                       BURROUGHS   v. ARMY


ent source of [Merit Systems Protection Board] jurisdic-
tion over Mr. Burroughs’s appeal.” Burroughs v. Merit
Sys. Prot. Bd., No. 2011-3021, at 5 (Fed. Cir. June 13,
2011); see also Burroughs v. Merit Sys. Prot. Bd., No.
2010-3180, at 6 (Fed. Cir. Apr. 8, 2011) (“This court has
consistently held that authority for the Board to entertain
claims of veterans’ preference violations stems from 5
U.S.C. § 3330a, a provision of the VEOA.” (citations
omitted)). We are not persuaded by his argument that
the Board’s denial of jurisdiction effected a denial of due
process. Mr. Burroughs had a full and fair opportunity to
be heard on his claims under the VEOA.

    Next, Mr. Burroughs argues that the agency unlaw-
fully included a minimum education requirement in its
job posting for the aerospace engineer position. His
argument, however, is rebutted by the plain text of the
controlling statute, 5 U.S.C. § 3308, which explains that
an agency may impose a minimum education requirement
when it “decides that the duties of a scientific, technical,
or professional position cannot be performed by an indi-
vidual who does not have a prescribed minimum educa-
tion.” The statute also provides that the agency must
publish its reasons why the position requires a minimum
education requirement. 5 U.S.C. § 3308. The aerospace
position Mr. Burroughs applied for is classified under
code 0861, which identifies it as a position that requires
scientific or technical knowledge. The position explains
that the duties include serving as a technical expert and
directing a team of engineers and project pilots in a
variety of aerospace technical areas, all of which require
scientific and technical knowledge. Therefore, the Board
correctly determined that the Army could include a mini-
mum education requirement because the position requires
scientific or technical knowledge.
BURROUGHS   v. ARMY                               6


                      CONCLUSION

    For the foregoing reasons, we conclude that the
Board’s decision is in accordance with the law. The
decision of the Board is therefore affirmed.

                      AFFIRMED